Citation Nr: 1519226	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-14 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service treatment records show that the Veteran injured his back during active duty service.  A diagnosis of mild multilevel degenerative disc disease of the lower lumbar spine is shown in a May 2009 VA x-ray report.

In his August 2012 formal appeal, the Veteran stated, "There is a relationship between my current degenerative disc disease and my military service.  There was a continuity of care which does not appear to have been considered in the denial."

At a March 2011 VA spine examination, the Veteran reported that he sought physical therapy at "Texas TP New Braunfels" in 1995, three years after his separation from service.  The Veteran stated in February 2010 that, "all of my health care is through the VA South Texas Health Care System."  It is not clear whether the Veteran is claiming that he received treatment for his lumbar spine DDD at a VA facility or a private facility in New Braunfels.  Regardless, the claims file does not contain any physical therapy records from a facility in New Braunfels, Texas from 1995.  VA must take additional actions to obtain the records, as they could assist in substantiating the Veteran's claim regarding continuity of care.



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to clarify the source of his 1995 physical therapy, and provide any releases necessary for VA to secure records of such treatment.  The RO/AMC should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources. 

The RO should specifically request records from the VA medical facility in New Braunfels, Texas, from the time period of August 1992 to March 2009.

Updated treatment records from the VA Health Care Systems should be requested and associated with the claims file. 

If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completing the above, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




